Per Curiam.

Before mandamus can issue, relator must establish he has a clear legal right to the relief requested. State, ex rel. Fant, v. Sykes (1986), 28 Ohio St.3d 90, 28 OBR 185, 502 N.E.2d 597. The Public Records Act, R.C. 149.43, does not require that a public office create new documents to meet a requester’s demand. State, ex rel. Scanlon, v. Deters (1989), 45 Ohio St.3d 376, 544 N.E.2d 680. Accordingly, the court of appeals correctly granted appellees’ motion for summary judgment.
The court of appeals also correctly denied appellant’s motion to assess costs since the complaint lacked any merit. Also, pro se litigants are not entitled to attorney fees under R.C. 149.43. See Fant v. Bd. of Trustees, Regional Transit Auth. (1990), 50 Ohio St.3d 72, 552 N.E.2d 639.
The judgment of the court of appeals is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.